Citation Nr: 1451175	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-34 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from May 2002 to October 2006.

This matter remaining on appeal initially came before the Board of Veterans' Appeals (Board) from March 2010 rating decision issued by the RO. 

In September 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO; a transcript of the hearing is of record. 

In November 2012, the Board adjudicated a number of issues.  The above-captioned claim was added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and was remanded for additional development pursuant.

In May 2014, the Board remanded the claim for additional development. 

The Board has considered documentation included in Virtual VA and VBMS.

The issue of entitlement to service connection for a back disorder, to include as secondary to the service-connected right knee disabilities, has been raised by the medical record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran here is service-connected for five disabilities, which include three right knee disabilities, with a combined rating of 60 percent.  It does not appear that any of the exceptions contemplated by 38 C.F.R. § 4.16(a) apply for purposes of considering the disabilities as one.  Accordingly, the Veteran does not meet the schedular requirements for a TDIU at this time and his claim must be addressed on an extraschedular basis.  In such a case, the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the Director of Compensation Service for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001). 

Here, the record contains several probative opinions in support of a referral for extraschedular consideration.  On VA examination in July 2013, the examiner found the Veteran "is unable to participate in jobs that require standing > 30 minutes or sitting >30 minutes at a time."  He would require periods of rest of at least 30 minutes between standing and sitting periods.  The Veteran would be further limited in jobs involving bending, reaching, lifting, carrying, walking more than half a block several times a day, or walking on uneven surface.  

Also in March 2013, the Veteran's treating physician, Dr. H., opined that the right knee disability precluded him from working in his occupation as a commercial fisherman, and any other position requiring regular ambulation and "other use of his knee."  VBMS Entry Apr. 19, 2013 Mar. 3, 2014 & Virtual VA Entry, p. 54/168.  In April 2008, the Veteran was noted to be only "marginally employable."  VBMS Entry Aug. 21, 2009, p.10/10.  Lay statements of the Veteran's family also support the claim.  

However, in recently obtained records from the Social Security Administration, (SSA), an October 2010 report indicated the Veteran could write, use a telephone or computer, and drive a car.  The examiner alleged the Veteran "may not be fully credible," and that he could "walk unassisted, care for his son, fish and grow vegetables for a living, drive, shop, walk 500 feet." SSA Records, p. 35/58, 57/58.

While cognizant of Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds that in this case, a VA examination would be helpful in resolving the claim for a TDIU rating.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).  The RO should thereafter refer the case to the Director of Compensation as necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take steps to determine if the appellant had earned income in the past 5 years.

2.  The RO should take appropriate steps to send the Veteran and his representative a letter addressing how to establish entitlement to a TDIU rating due to service-connected disabilities, to include on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).

3.  The AOJ should arrange to have the Veteran scheduled for a VA examination to determine the impact of the service-connected disabilities on his ability to work. The entire electronic claims file must be made available to the individual designated to examine the Veteran.

The examiner should render an opinion, consistent with sound medical principles, as to whether, without regard to the impact of nonservice-connected disabilities or the Veteran's age, it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities-including three right knee disabilities, tinnitus, and right ear hearing loss disability-either alone or in concert, preclude him from obtaining and retaining substantially gainful employment consistent with work and education background.

In rendering the requested opinion, the physician should consider all objective evidence as well as the Veteran's assertions as to the severity of his service-connected disabilities and their impact on his ability to work.  

The examiner should be aware of the conflict in the evidence, including the April 2008 VA treatment record, the March 2013 opinions of Dr. H., the July 2013 VA examination report, and the October 2010 SSA report.

The physician should set forth all examination findings, along with complete rationale for the conclusion reached.

4.  As needed, the Veteran's claim should thereafter be reviewed and forwarded to the Director of VA's Compensation Service or Under Secretary for Benefits for consideration of entitlement to an TDIU, in accordance with 38 C.F.R. § 4.16(b).

5.  Following the completion of the above, and any other development deemed necessary, the RO/AMC should readjudicate the claim.  If the claim is denied, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



